EXHIBIT 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of December 17, 2014 among PNM RESOURCES, INC., a New Mexico corporation (the
"Borrower"), the Lenders party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders (in such capacity, the
"Administrative Agent"). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).
R E C I T A L S
WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to that certain Credit Agreement, dated as of October 31, 2011 (as
amended by the First Amendment to Credit Agreement, dated as of January 18,
2012, the Second Amendment to Credit Agreement, dated as of October 31, 2013,
and as otherwise amended or modified from time to time, the "Credit Agreement");
WHEREAS, the Borrower has requested a modification to the Credit Agreement as
described below; and
WHEREAS, the Lenders party hereto are willing to agree to such modification,
subject to the terms set forth herein as more fully set forth below.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
A G R E E M E N T
1.    Amendments to Credit Agreement.
(a)    The following definitions in Section 1.1 of the Credit Agreement are
amended and restated in their entirety to read as follows:
"Arrangers" means Wells Fargo Securities, LLC, MUFG Union Bank, N.A., Citigroup
Global Markets, Inc. and J.P. Morgan Securities LLC together with their
successors and/or assigns.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Foreign Lender, any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender's failure or inability (other than as a
result of a Change in Law) to comply with Section 3.13(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from




--------------------------------------------------------------------------------



the Borrower with respect to such withholding tax pursuant to Section 3.13(a)
and (d) any U.S. federal withholding Taxes imposed under FATCA.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date hereof, (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any applicable intergovernmental agreements
entered into by the United States that implement the foregoing.


"Initial L/C Issuers" means Wells Fargo Bank, National Association and MUFG
Union Bank, N.A. in their capacity as L/C Issuers.


"L/C Commitment" means, (a) with respect to Wells Fargo Bank, National
Association, in its capacity as an Initial L/C Issuer, its obligation to issue
Letters of Credit to the Borrower pursuant to Section 2.2 in an aggregate
principal amount at any one time outstanding not to exceed $90,000,000 and (b)
with respect to MUFG Union Bank, N.A., in its capacity as an Initial L/C Issuer,
its obligation to issue Letters of Credit to the Borrower pursuant to Section
2.2 in an aggregate principal amount at any one time outstanding not to exceed
$35,000,000, in each case, as such amount may be adjusted from time to time in
accordance with this Credit Agreement.


"Letter of Credit Sublimit" means an amount equal to TWO HUNDRED MILLION DOLLARS
($200,000,000). The Letter of Credit Sublimit is part of, and not in addition
to, the Revolving Committed Amount.


"Maturity Date" means October 31, 2018 or with respect to some or all of the
Lenders if such date is otherwise extended pursuant to Section 2.5, October 31,
2019 and/or October 31, 2020, as applicable (subject to the limitations set
forth in Section 2.5).
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
Person resident in a Sanctioned Country, to the extent any Person described in
clauses (i), (ii) or (iii) is the subject of a sanctions program administered by
OFAC.


(b)    The definition of “Sanctioned Entity” is hereby deleted from Section 1.1
of the Credit Agreement.


(c)    The following definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order to read as follows:


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

2



--------------------------------------------------------------------------------



“Sanctioned Country” means a country subject to a comprehensive country-wide
sanctions program administered and enforced by OFAC, which countries are, as of
the Third Amendment Effective Date, limited to Cuba, Iran, North Korea, Sudan
and Syria.
“Third Amendment Effective Date” means December 17, 2014.
“TNMP Credit Agreement” means that certain credit agreement, dated as of
September 18, 2013, among TNMP, the lenders party thereto and KeyBank National
Association, as administrative agent.


(d)    The following sentence is hereby added to the end of the definition of
“Eurodollar Base Rate” in Section 1.1 of the Credit Agreement to read as
follows:


If the Eurodollar Base Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.


(e)    The following sentence is hereby added to the end of the definition of
“Federal Funds Rate” in Section 1.1 of the Credit Agreement to read as follows:


If the Federal Funds Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.


(f)    The following sentence is hereby added to the end of the definition of
“LIBOR Market Index Rate” in Section 1.1 of the Credit Agreement to read as
follows:


If the LIBOR Market Index Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.


(g)    Section 2.5(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:


(a)    Request for Extensions. On the Third Amendment Effective Date, the
Borrower may, on a one-time basis, by notice to the Lenders, request that the
Lenders extend the Maturity Date for one additional year. At any time on or
after October 2, 2015, the Borrower may, on a one-time basis, by notice to the
Lenders, request that the Lenders extend the then current Maturity Date for one
additional year. Each Lender shall, by notice to the Borrower and the
Administrative Agent not later than the 30th day following the date of any such
request from the Borrower, advise the Borrower whether or not it agrees to
extend the Maturity Date as requested. Each decision by a Lender shall be in the
sole discretion of such Lender, and any Lender that has not so advised the
Administrative Agent by the 30th day following the date of such request from the
Borrower shall be deemed to have declined to agree to such extension. Each of
the parties hereto acknowledges and agrees that no Lender shall be obligated to
extend the Maturity Date pursuant to the terms of this Section 2.5. Any Lender
who fails to agree to the extension request of the Borrower, as set forth
herein, shall be referred to, for purposes of this Section, as a "Non-Extending
Lender".


(h)    Section 3.13(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Credit Document shall to
the extent

3



--------------------------------------------------------------------------------



permitted by applicable law be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if the
Borrower or the Administrative Agent shall be required by applicable Law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable by the Borrower shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
applicable Lender or the applicable L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or the Administrative Agent shall make such deductions and
(iii) the Borrower or the Administrative Agent shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Law.


(i)    Section 3.13(e) of the Credit Agreement is amended and restated in its
entirety to read as follows:


(e)    Status of Lenders. Any Lender or L/C Issuer that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender or L/C Issuer, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender or L/C Issuer is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than the documentation described in (i), (ii), (iii), (iv),
(v) and (vii) below) shall not be required if in the Lender's or the L/C
Issuer’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender or L/C
Issuer. Without limiting the generality of the foregoing, in the event that the
Borrower is a resident for tax purposes in the United States, any Lender or L/C
Issuer shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender or L/C Issuer becomes a Lender or L/C Issuer under this
Credit Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but, in the case of any Foreign Lender,
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:


(i)    duly completed and executed originals of IRS Form W-9;


(ii)    duly completed and executed originals of IRS Form W-8BEN or W-8BEN-E (as
applicable) claiming eligibility for benefits of an income tax treaty to which
the United States is a party;


(iii)    duly completed copies of IRS Form W-8ECI;


(iv)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that
such Foreign Lender is not (A) a "bank" within the meaning of section
881(c)(3)(A) of the

4



--------------------------------------------------------------------------------



Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in section 881(c)(3)(C) of the Code and (y) duly completed and
executed originals of IRS Form W-8BEN or W-8BEN-E (as applicable);


(v)     to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E (as applicable), IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable;


(vi)    any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
    
(vii)    If a payment made to a Lender or an L/C Issuer under any Credit
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender or L/C Issuer fails to comply with any requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or L/C Issuer shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or such L/C Issuer has
complied with such Lender’s or such L/C Issuer’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (vii), “FATCA” shall include any amendments made to
FATCA after the date of this Credit Agreement.


To the extent that the relevant documentation provided pursuant to this section
is rendered obsolete or inaccurate in any material respect as a result of
changes in circumstances with respect to the status of a Lender or an L/C
Issuer, such Lender or such L/C Issuer shall, to the extent permitted by
applicable Law, deliver to the Borrower and the Administrative Agent revised
and/or updated documentation or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.


For purposes of determining withholding Taxes imposed under FATCA, from and
after the Third Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders and the L/C Issuers hereby authorize the
Administrative Agent to treat) each of the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


(j)    The references to “December 31, 2010” in Section 6.7 of the Credit
Agreement are hereby amended to be “December 31, 2013”.


(k)    Section 6.18 of the Credit Agreement is amended and restated in its
entirety to read as follows:



5



--------------------------------------------------------------------------------



6.18    Material Leases.


Set forth on Schedule 6.18 hereto is a complete and accurate list of the
Material Leases on the Third Amendment Effective Date, showing the expiration
date and annual rental cost thereof. PSNM is entitled to exercise all of the
rights of lessee purported to be granted to PSNM under each such Material Lease.


(l)    Section 6.20 of the Credit Agreement is amended and restated in its
entirety to read as follows:


6.20    Compliance with OFAC Rules and Regulations.


(a)    None of the Borrower or any of its Subsidiaries or, to the knowledge of
the Borrower, their respective directors, officers, employees and agents is in
violation of (or will take any action that would violate) any of the country or
list based economic and trade sanctions administered and enforced by OFAC that
are described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/
or as otherwise published from time to time.


(b)    None of the Borrower or any of its Subsidiaries or, to the knowledge of
the Borrower, their respective directors, officers, employees and agents (i) is
a Sanctioned Person, (ii) has more than 10% of its assets located in Sanctioned
Countries, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.


(m)    Section 6.22 of the Credit Agreement is hereby deleted in its entirety.


(n)    Section 7.5(b) of the Credit Agreement is amended and restated in its
entirety to read as follows:


(b)    Without limiting clause (a) above, the Borrower will, and will cause each
of its Subsidiaries to, ensure that no person who owns a controlling interest in
or otherwise controls the Borrower or any Subsidiary is or shall be a Sanctioned
Person.


(o)    New clauses (d) and (e) are hereby added to the end of Section 7.5 of the
Credit Agreement to read as follows:


(d)    No proceeds of any Credit Extension will be used to fund any operations
in, finance any investments or activities in or make any payments to, a
Sanctioned Person or a Sanctioned Country, or in any other manner that will
result in any violation by any Person (including any Lender, any Arranger, the
Administrative Agent, any L/C Issuer or the Swing Line Lender) of any U.S.
sanctions laws or regulations.


(e)    The Borrower shall, and shall cause each Subsidiary to, provide such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the PATRIOT Act.


(p)    Clause (n) in Section 8.5 of the Credit Agreement is amended and restated
in its entirety to read as follows:



6



--------------------------------------------------------------------------------



(n) Liens on assets of TNMP to the extent such Liens are not prohibited by (i)
the TNMP First Mortgage Bonds or the indenture pursuant to which the TNMP First
Mortgage Bonds are issued, as the TNMP First Mortgage Bonds or such indenture
may be amended, supplemented, refunded or replaced from time to time, or (ii)
the TNMP Credit Agreement, as the TNMP Credit Agreement may be amended, restated
or replaced from time to time, subject in each case to compliance with Section
7.2,


(q)    Clause (v) in Section 11.5(b) of the Credit Agreement is amended and
restated in its entirety to read as follows:


(v) any penalty or fine assessed by OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof, by the Administrative Agent or any Lender as a result of
conduct of the Borrower that violates a sanction enforced by OFAC (all the
foregoing, collectively, the "Indemnified Liabilities"),


(r)    Schedules 6.18 and 6.19 to the Credit Agreement are hereby deleted and
replaced with Schedules 6.18 and 6.19 attached hereto.


2.    Extension.


Pursuant to Section 2.5(a) of the Credit Agreement, as amended by this
Amendment, the Borrower has requested that the Maturity Date be extended for an
additional year until October 31, 2019. By executing this Amendment, each Lender
shall have consented to the requested extension of the Maturity Date until
October 31, 2019.


3.    Effectiveness; Conditions Precedent.


This Amendment shall be effective on the date on which the following conditions
precedent have been satisfied:


(a)    Receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower, the Required Lenders, the L/C Issuers and each Lender
consenting to the extension of its Maturity Date.


(b)    Receipt by the Administrative Agent of the following:


(i)    Copies of the articles of incorporation of the Borrower certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its formation and copies of the bylaws of
the Borrower certified by a secretary or assistant secretary (or the equivalent)
of the Borrower to be true and correct as of the Third Amendment Effective Date.


(ii)    Copies of resolutions of the board of directors of the Borrower
approving and adopting this Amendment, the transactions contemplated herein and
authorizing execution and delivery hereof, certified by a secretary or assistant
secretary (or the equivalent) of the Borrower to be true and correct and in full
force and effect as of the Third Amendment Effective Date.


(iii)    An incumbency certificate of the Borrower certified by a secretary or
assistant secretary (or the equivalent) of the Borrower to be true and correct
as of the Third Amendment Effective Date.



7



--------------------------------------------------------------------------------



(c)    Receipt by the Administrative Agent of opinions of counsel from counsel
to the Borrower (which may include in-house counsel with respect to matters of
New Mexico law), in form and substance acceptable to the Administrative Agent,
addressed to the Administrative Agent and the Lenders and dated as of the Third
Amendment Effective Date.


(d)    The Borrower shall have paid to the Administrative Agent, for the account
of each Lender extending its Maturity Date, a fee in an amount equal to 0.06% of
such Lender’s Commitment.


(e)    The Borrower shall have paid to the Administrative Agent and Wells Fargo
Securities, LLC, all fees due and payable to such Persons on the date hereof.


4.    Ratification of Credit Agreement. The term "Credit Agreement" as used in
each of the Credit Documents shall hereafter mean the Credit Agreement as
amended and modified by this Amendment. Except as herein specifically agreed,
the Credit Agreement, as amended by this Amendment, is hereby ratified and
confirmed and shall remain in full force and effect according to its terms. Each
party hereto acknowledges and consents to the modifications set forth herein and
agrees that, other than as explicitly set forth in Section 1 above, this
Amendment does not impair, reduce or limit any of its obligations under the
Credit Documents (including, without limitation, the indemnity obligations set
forth therein) and that, after the date hereof, this Amendment shall constitute
a Credit Document. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Credit Documents or constitute a waiver of any provision of any of the
Credit Documents.


5.    Authority/Enforceability. The Borrower represents and warrants as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors' rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment.
6.    Representations and Warranties. The Borrower represents and warrants to
the Lenders that (a) the representations and warranties of the Borrower set
forth in Section 6 of the Credit Agreement are true and correct as of the date
hereof, unless they specifically refer to an earlier date, (b) no event has
occurred and is continuing which constitutes a Default or an Event of Default,
and (c) it has no claims, counterclaims, offsets, credits or defenses to its
obligations under the Credit Documents, or to the extent it has any, they are
hereby released in consideration of the Lenders party hereto entering into this
Amendment.
7.    No Conflicts. The Borrower represents and warrants that the execution and
delivery of this Amendment, the consummation of the transactions contemplated
herein and in the Credit Agreement

8



--------------------------------------------------------------------------------



(before and after giving effect to this Amendment), and the performance of and
compliance with the terms and provisions hereof by the Borrower will not
(a) violate, contravene or conflict with any provision of its articles or
certificate of incorporation, bylaws or other organizational or governing
document, (b) violate, contravene or conflict with any law, rule, regulation
(including, without limitation, Regulation U and Regulation X), order, writ,
judgment, injunction, decree or permit applicable to the Borrower, (c) violate,
contravene or conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which the Borrower is a party or by which it
or its properties may be bound or (d) result in or require the creation of any
Lien upon or with respect to the Borrower's properties.
8.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts by telecopy or by electronic format (pdf) shall be
effective as an original.
9.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]



9



--------------------------------------------------------------------------------



Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
BORROWER:


PNM RESOURCES, INC.,
a New Mexico corporation
By:    /s/ Terry R. Horn             
Name:    Terry R. Horn                
Title:    Vice President and Treasurer        

PNM RESOURCES, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, as a Lender and as an L/C Issuer
By:    /s/ Yann Blindert            
Name:    Yann Blindert                
Title:    Director                









PNM RESOURCES, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





LENDERS:                
MUFG UNION BANK, N.A.,
as a Lender and an L/C Issuer


By:    /s/ Paul V. Farrell            
Name:    Paul V. Farrell                
Title:    Managing Director            


CITIBANK, N.A.,
as a Lender


By:    /s/ Amit Vasani                
Name:    Amit Vasani                
Title:    Vice President                


JPMORGAN CHASE BANK, N.A.,
as a Lender


By:    /s/ Helen D. Davis            
Name:    Helen D. Davis                
Title:    Vice President                


MORGAN STANLEY BANK, N.A.,
as a Lender


By:    /s/ Michael King            
Name:    Michael King                
Title:    Authorized Signatory            


ROYAL BANK OF CANADA,
as a Lender


By:    /s/ D. Scott McMurtry            
Name:    D. Scott McMurtry            
Title:    Authorized Signatory            


KEYBANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Keven D. Smith            
Name:    Keven D. Smith                
Title:    Senior Vice President            


SUNTRUST BANK,
as a Lender


By:    /s/ Andrew Johnson            
Name:    Andrew Johnson            
Title:    Director                



PNM RESOURCES, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



U.S. BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Holland H. Williams            
Name:    Holland H. Williams            
Title:    Vice President                


THE BANK OF NEW YORK MELLON,
as a Lender


By:    /s/ Mark W. Rogers            
Name:    Mark W. Rogers            
Title:    Vice President                


BOKF, d/b/a BANK OF ALBUQUERQUE,
as a Lender


By:    /s/ John M. Valentine            
Name:    John M. Valentine            
Title:    SVP                    



PNM RESOURCES, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



SCHEDULE 6.18


MATERIAL LEASES




Description                            Expiration        Annual Rent


Palo Verde Unit 1

 
Facility Lease dated as of December 16, 1985 between        1/15/2023        $
5,580,122.54*
PNM and U.S. Bank National Association (successor to                    
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of December 16, 1985, with Citicorp
Buffalo Basin, Inc. (successor to Cypress PV Partnership, successor
to MFS Leasing Corp.), as Owner Participant, as amended.


Facility Lease dated as of December 16, 1985
between        1/15/2023        $15,693,862.76*
PNM and U.S. Bank National Association (successor to                    
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of  December 16, 1985, with
DaimlerChrysler Capital Services (debis) (ultimate successor to
Chrysler Financial Corporation), as Owner Participant, as amended.


Facility Lease dated as of December 15, 1986 between        1/15/2023        $
6,974,313.00*
PNM and U.S. Bank National Association (successor to                    
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of  December 15, 1986, with Palo
Verde 1- PNM December 75 Corporation (successor to
Chase Manhattan Realty Leasing Corporation), as Owner
Participant , as amended.


Facility Lease dated as of July 31, 1986 between            1/15/2023        $
4,757,769.00*
PNM and U.S. Bank National Association (successor to     
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of July 31, 1986, with Palo
Verde 1- PNM August 50 Corporation (successor to
Chase Manhattan Realty Leasing Corporation), as Owner
Participant, as amended.




Total – Unit 1*                                        $33,006,067.10*






*On December 11, 2013, the above four Facility Leases were amended to extend the
term from January 15, 2015 to January 15, 2023 and to reduce the semi-annual
rental payments by 50% effective July 15, 2015.




--------------------------------------------------------------------------------



Description                            Expiration        Annual Rent


Palo Verde Unit 2


Facility Lease dated as of August 12, 1986 between            1/15/2016        $
5,742,060.00
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of August 12, 1986, with
Cypress Verde LLC (successor to Cypress PV Partnership,
successor to MFS Leasing Corp.), as Owner Participant, as amended.


Facility Lease dated as of August 12, 1986 between            1/15/2016        $
9,958,478.04
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of August 12, 1986, with CGI
Capital, Inc., as Owner Participant, as amended.


Facility Lease dated as of August 12, 1986 between            1/15/2016        $
9,569,653.00
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of August 12, 1986, with PNM (successor to
PNMR Development and Management Corp., successor to Palo Verde
Leasing Corporation, successor to First Chicago Lease
Holdings, Inc.), as Owner Participant, as amended.


Facility Lease dated as of August 12, 1986 between            1/15/2016        $
4,743,012.00
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of August 12, 1986, with
Cypress Second PV Partnership (successor to MFS Leasing
Corp., successor to Beneficial Leasing Group, Inc.),
as Owner Participant, as amended.


Facility Lease dated as of December 15, 1986 between        1/15/2024*        $
3,272,560.40
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of December 15, 1986, with Palo
Verde 2- PNM December 35 Corporation (successor-in-interest
To Chase Manhattan Realty Leasing Corporation), as Owner
Participant (Unit 2), as amended.


Total –Unit 2                                        $33,285,763.44




*On March 18, 2014, this Unit 2 Facility Lease was amended to extend the term
from January 15, 2016 to January 15, 2024 and to reduce the semi-annual rental
payment by 50% effective July 15, 2016.





PNM RESOURCES, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





Description                            Expiration        Annual Rent


Eastern Interconnection Project (EIP)


Amended and Restated Lease dated as of
September 1, 1993 between                    4/1/2015            $ 2,675,739.30*
PNM as Lessee, and U.S. Bank National                            $ 2,844,913.50
Association (successor to State Street Bank
and Trust Company, successor to The First National
Bank of Boston), as Owner Trustee under a Trust
Agreement dated as of January 2, 1985, with
Corridor InfraTrust Management, LLC
(successor to Tortoise Capital Resources Corp., successor to General
Foods Credit Corporation), as Lessor.


Total                                            $ 2,675,739.30*
$ 2,844,913.50


* 1994 Only

PNM RESOURCES, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





Schedule 6.19
 
 
 
 
Material Lease Interest Payments and Discount Rates
 
 
 
 
 
 
Eastern Interconnection Project: EIP
 
 
 
 
Discount Rate: 12.85%
 
 
 
 
 
 
 
 
Date
Interest Payment
Principal Payment
Total Payment
Loan Balance EoY
12/31/2011


$56,485




($2,495
)


$53,990




$441,586


12/31/2012


$56,811




$441,586




$498,398




$0


 


$2,158,879




$4,638,915




$6,797,794


 
 
 
 
 
 
 
 
 
 
 
PVNGS
 
 
 
 
Discount Rate:
10.25%
 
 
 
 
 
 
 
 
Date
Interest Payment
Principal Payment
Total Payment
Loan Balance EoY
12/31/2011


$8,959,529




$4,475,002




$13,434,530




$82,935,034


12/31/2012


$8,500,841




$16,577,255




$25,078,096




$66,357,779


12/31/2013


$6,801,672




$20,625,202




$27,426,874




$45,732,577


12/31/2014


$4,687,589




$27,548,271




$32,235,860




$18,184,306


12/31/2015


$1,863,891




$15,218,064




$17,081,955




$2,966,242


12/31/2016


$304,040




$2,966,242




$3,270,281




$0





On December 11, 2013 the PVNGS Unit 1 Facility Leases were amended to extend the
term from January 15, 2015 to January 15, 2023 and to reduce the semi-annual
rental payments by 50% effective July 15, 2015. The original lessor notes
related to these leases remain unchanged with Unit 1 notes being paid in full
and expiring on 1/15/2015 and Unit 2 notes being paid in full and expiring on
1/15/2016.





PNM RESOURCES, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT

